Title: To Thomas Jefferson from Thomas Freeman, 25 November 1805
From: Freeman, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. S.W. corner of Market & 5th. Streets Novr. 25th. 1805—
                  
                  I have the honor to acknowledge the receit of your note of the 16th. Inst: by Mr Patterson;
                  The Instrument you described I have met with of three different Qualities & prices, at 30, 50, and 60, dollars, The two former are in Baltimore, and the latter is here. I shall take care to select the best of them and take it with me to Washington or have it sent round by water.
                  There are several Time Pieces here valued at, 220, to 280, dollars, I have selected one which is now in the hands of the Watch Maker at 265.$ and as soon as it is accurately adjusted I shall be ready to return to Washington, from whence I can proceed without delay to Natchez. I have procured a few other articles which I think necessary to have with me in addition to those already procured at natchez for the Expedition.
                  Doctor Barton who is generally resorted to for information respecting Botanists &c says he knows of no person here qualified as a Botanist who would go on the expedition—There are two gentlemen at or near Natchez (Doctor Garrett Pendergast and Dr Fred: Seip) either of whom he recommends for that service. The arrival of Dr Lattimer at Washingn. from Natchez which may be looked for in a few Days, will afford an opportunity of acquiring the necessary information respecting these gentlemen. I shall continue my enquireys whilst here for a suitable person in that line. 
                  I have the honor to be. Sir, Your Obdt Servant
                  
                     Thos. Freeman 
                     
                  
               